Citation Nr: 1011974	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-31 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for head 
injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1985 to 
October 1989.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Roanoke, VA, VA 
Regional Office (RO).  

The appellant was afforded a travel Board hearing before the 
undersigned Acting Veterans Law Judge in November 2009.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  In an unappealed November 2002 decision, the Board denied 
service connection for residuals of a head injury, to include 
a chronic psychiatric disorder.

2.  The evidence added to the record since the November 2002 
Board decision is cumulative or redundant and does not relate 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the claim 
for service connection for residuals of a head injury 
residuals


CONCLUSION OF LAW

The November 2002 Board decision, which denied service 
connection for head injury residuals, to include a chronic 
psychiatric disorder, is final.  Evidence submitted since 
that decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
September 2006 and August 2008 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet. App. at 120.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the Court clarified VA's duty to notify in the context 
of claims to reopen.  With respect to such claims, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the notice letters provided to the claimant in 
September 2006 and August 2008 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the claimant 
was informed about what evidence is necessary to substantiate 
the element(s) required to establish service connection that 
were found insufficient in the previous denial.  The claimant 
was also sent a letter regarding the appropriate disability 
rating or effective date to be assigned in August 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993). As explained below, the Board 
has determined that reopening of the claim is not warranted. 
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the 
Board notes that the appellant's representative noted at the 
hearing that the Veteran's service personnel records were not 
associated with the claims folder.  As set forth in further 
detail below, the Board notes that the defect in the claim in 
this case is one of in-service incurrence of a head injury 
and thus, personnel records would not relate to an 
unsubstantiated fact or raise a reasonable possibility of 
substantiating the claim.  Furthermore, the appellant 
specifically testified that, while he was treated by a medic 
for a head injury, he did not seek or receive treatment at a 
medical facility while stationed at Fort Benning, Georgia.  
Id.  Furthermore, to the extent the Veteran contends that he 
sought treatment at Womack Army Medical Center at Fort Bragg, 
North Carolina, the evidence of record at the time of the 
prior denial include a statement from the commander of that 
facility who noted that records of the Veteran were not 
available in there record keeping system.  In light of the 
forgoing, the Board concludes that VA has satisfied it duty 
to assist the Veteran by obtaining relevant service records.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them. See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The Board denied service connection for head injury 
residuals, to include a chronic psychiatric disorder, in a 
November 2002 decision based on a finding that no current 
head injury residuals were shown that, that a psychosis was 
not shown during service or the initial post-service year, 
and that the evidence did not establish that a psychiatric 
disorder was related to service.  That decision is final.  

At the time of the prior final Board decision in November 
2002, and as reflected in the January 2002 rating decision, 
the record included the service records, post-service 
records, and the appellant's statements.  In addition to 
service treatment records from the Veteran's period of active 
service, the evidence of record at the time of the prior 
denial included a September 1999 Reserve examination report 
showing that the head was normal, neurologic examination was 
normal, and psychiatric examination was normal.  On the 
accompanying medical history, the Veteran denied having or 
having had a head injury, frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
periods of unconsciousness, and nervous trouble of any sort.  
Also of record was the report of a November 2001 VA 
examination wherein the examiner observed that the appellant 
had no psychiatric or medial treatment prior to 1995.

At that the time of the 2002 Board decision, the evidence 
then of record was reviewed and the claim was denied.  In 
doing so, the Board determined that the there was no 
competent evidence of an in-service head injury or competent 
evidence relating relevant, residual symptoms to service.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  Therefore, in 
order to reopen the claim, the evidence must show that the 
Veteran sustained a head injury during service and that he 
currently has residuals of such injury.  

Since that determination, in August 2005, the appellant has 
applied to reopen his claim of entitlement to service 
connection for head injury residuals.  In a March 2007 rating 
decision, the AOJ denied reopening the claim, noting that new 
and material evidence had been associated with the claims 
file.  

After a review of the evidence the Board concludes that the 
additional evidence received since the 2002 Board decision 
does not show an-in service head injury or residuals thereof; 
accordingly, the evidence submitted is not new and material 
and is not sufficient to reopen the claim.  In this regard, 
the competent and probative evidence does not establish a 
head injury during service, or relevant findings or 
complaints during service or within the initial post-service 
year, or a relationship between any relevant symptoms and the 
claimed in-service head injury.  In particular, the Board 
observes that the recently submitted medical postservice 
medical records, while showing continued treatment for 
schizophrenia, do not show that such disability is the result 
of an in-service head injury.  

Statements and testimony from the Veteran have been received 
and considered, but these cannot be considered new and 
material as to the matter of medical nexus.  Generally, 
laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  
With regard to claims to reopen a previously disallowed 
claim, the Court of Appeals for Veteran's claims has noted 
that "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."   Routen 
v. Brown, 10 Vet. App. 183, 186, (1997).

The Board observes that the Veteran testified that he hit his 
head upon landing from a parachute jump in March 1986 while 
stationed at Fort Benning, Transcript at 9 (2009).  However, 
this testimony is not new as the Veteran had alleged an in-
service head injury at the time of the prior denial.  In this 
regard, the Board notes that in an April 1995 VA Form 21-526 
he stated that he sustained a head injury in 1987 while 
stationed at Fort Bragg, and in a February 2002 VA Form 21-
526, he noted that he sustained a head injury on October 24, 
1985 at Fort Bragg.  Therefore, this additional evidence is 
not new and cannot serve to reopen the claim.  

In addition, while the appellant testified that he began 
having headaches after the claimed in-service head injury and 
sought treatment for such while stationed at Fort Bragg, 
Transcript at 7, (2009), as noted in the prior decision, 
service treatment records are negative for complaints or 
findings of head injury residuals. In this regard, as noted 
in the November 2002 Board decision, treatment records, dated 
in 1987 and 1988, reflect scalp psoriasis and inflammation, 
not a head injury.  Likewise, the prior decision observed 
that complaints of insomnia, stress, anorexia, and 
relationship problems in June 1989 were attributed to 
situational depression, as well as caffeine intoxication, 
life circumstance and occupational problems rather than a 
head injury.  Accordingly, without evidence of an event or 
injury to the head during service, the Veteran's report of 
headaches after the alleged injury is not material.  That is, 
the Veteran's new statements, when combined with the other 
evidence of record, do not raise a reasonable possibility of 
substantiating the claim for service connection.

In sum, at the time of the prior final Board decision in 
November 2002, it was determined that the there was no 
competent evidence of an in-service head injury or competent 
evidence relating relevant, residual symptoms to service.  
Then and now, there is no competent evidence relating any 
relevant claimed symptoms, to include an acquired psychiatric 
disorder and/or headaches to service, and a psychoses was not 
shown during the initial post-service year.  The evidence 
added to the record since the November 2002 Board decision is 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  
The Board finds that new and material evidence has not been 
submitted and the claim is not reopened.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

The application to reopen the claim of entitlement to service 
connection for head injury residuals is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


